Title: To John Adams from Charles Storer, 23 February 1790
From: Storer, Charles
To: Adams, John



dear sir,
Troy. 23d February 1790.

From the friendship you have always expressed for me I am led to acquaint you with some circumstances in which I am interested & to request your advice & assistance—Pardon me this liberty, which I should not have taken, had not my situation required it, & but from a reliance on the same good nature to which I am already so much indebted.—
The speculation I am upon here does answer my expectations & wishes, and I am induced to look elsewhere an establishment—Without a capital it is extremely difficult to carry on business to advantage; and this, through the misfortunes of my father, I am denied the benefit of—I must therefore seek that employment, which requires the least capital, & which is more within the compass of my own abilities.  From these circumstances I have turned my thoughts to a public life again, & if favored with your assistance may hope to succeed.  Mr: Jefferson is appointed to the office of Secretary of State. The office of his first Secretary is an appointment in his gift, & one to which I am vain enough to think myself not unequal.—Being a stranger to Mr: Jefferson, I have to request your friendship to speak in my behalf—You have intrusted me with confidential matters, and I trust have never found me unfaithfull—Whatever in your good nature you may please to advance in my favor shall serve as a stimulus to merit Mr: Jefferson’s esteem and confidence, and particularly to approve myself deserving your recommendation—Since there will doubtless be many to seek this place, I would request you to write Mr: Jefferson on the subject when convenient—in order that, should he accept my services, I may be made acquainted with the result—timely enough to make the necessary arrangements requisite on my leaving this place.—
To be employed in a place of trust is extremely flattering to me, and to be admitted to the confidence of & habits of intimacy with Mr: Jefferson would greatly add thereto.  I have therefore to request information of you on what footing his Secretary stands, and what allowance Congress has made for him—.
I am fearfull you may term my application improper, a recommendation is a delicate matter—But, Sir, this is between friends, this is not seeking honor & emolument. And, if it does not meet your approbation, may be checked, in deference to your opinion, which I shall at all times respect.
Having explained myself thus openly, be pleased to communicate to me your candid thoughts in return.  greatly oblige me.—and in the meantime  then that this matter remain a secret between 
With respects to the family, I have the honor to be, dr. Sir /  Your much obliged friend /  & humle Servt.

Chas. Storer.